 HY-GAIN ELECTRONICSHy-Gain Electronics and International Union, AlliedIndustrial Workers of America, AFL-CIO. Case17-CA-7368September 19, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 25, 1977, Administrative Law Judge AnneF. Schlezinger issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbrief, and has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judge,to modify her remedy,3and to adopt her recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Hy-Gain Elec-tronics, Lincoln, Nebraska, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing her findings.2 We agree with the Administrative Law Judge's conclusion thatRespondent violated Sec. 8(aX3) of the Act by discharging Robert Howardbecause of his activities on behalf of the Union. Thus, we find it unnecessaryto consider whether Howard's discharge was also in violation of Sec. 8(a)4)of the Act, as the remedy in either case provides for reinstatement andbackpay.3 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977). we shall apply the current seven-percent rate for periodsprior to August 25, 1977, in which the "adjusted pnme interest rate" as usedby the Internal Revenue Service in calculating interest on tax payments wasat least 7 percent.DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge:Upon a charge and an amended charge filed respectivelyon November 5 and December 13, 1976,' by InternationalUnion, Allied Industrial Workers of America AFL-CIO,herein called the Charging Party or the Union, the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 17 (Kansas City, Kansas),issued a complaint and notice of hearing on December 28.The complaint, as amended at the hearing, alleges insubstance that Hy-Gain Electronics, herein called theRespondent, has, by various acts and conduct during theperiod September-November, interfered with, restrained,and coerced employees in the exercise of the rightsguaranteed in Section 7 of the National Labor RelationsAct, as amended; discharged Robert Howard on or aboutNovember 3, and failed and refused thereafter to reinstatehim, because of his activity on behalf of the Union and/orbecause he filed a charge with the Board; and therebyengaged in unfair labor practices within the meaning ofSection 8(aX1), (3), and (4) of the Act. In its answer, dulyfiled, and amended at the hearing, the Respondent admitssome of the factual allegations of the complaint, but deniesthat it engaged in conduct violative of the Act.Pursuant to notice, a hearing was held before me inLincoln, Nebraska, on February 3, 1977. All the partiesappeared at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce relevant evidence. At the close of the hearingthe parties waived closing argument. Subsequent to thehearing, the General Counsel and the Respondent filedbriefs on or about March 15, 1977, which have been fullyconsidered.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation, is engaged in themanufacture of electronic products at its plant in Lincoln,Nebraska. In the course and conduct of its businessoperations at this plant, the Respondent annually pur-chases goods and materials valued in excess of $50,000directly from sources located outside the State of Nebras-ka, and sells goods and materials valued in excess of$50,000 directly to customers located outside the State ofNebraska. The complaint alleges, the Respondent in itsanswer admits, and I find that the Respondent is, and at alltimes material herein has been, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II1. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent in its answeradmits, and I find that the Union is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.All dates hereinafter refer to 1976 unless otherwise indicated.232 NLRB No. 2085 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. The IssuesThe complaint, as amended at the hearing, alleges thatthe Respondent, in or about September and continuingthrough November 3, by Kenneth and Don Janssen,supervisors, imposed illegal restrictions on Howard regard-ing distribution of union campaign literature; in or aboutSeptember, by Kenneth Janssen, interrogated Howardconcerning his union membership and activities includingHoward's communications with union personnel; in orabout October unlawfully assisted employees opposed tothe Union by printing certain materials containing threat-ening language for distribution by said employees; at alltimes material herein, promulgated and enforced an illegalno-solicitation rule; on or about November 3 dischargedHoward and thereafter failed and refused to reinstate him,because of Howard's activity on behalf of the Unionand/or because he filed a charge with the Board; andthereby engaged in unfair labor practices in violation ofSection 8(a)(I), (3), and (4) of the Act.The Respondent in its answer, as amended at thehearing, admits that it discharged Howard and has failedand refused to reinstate him, but denies that it was for thediscriminatory reasons asserted in the complaint. It alsodenies that it engaged in certain other conduct set forth inthe complaint, and that conduct in which it engaged wasviolative of the Act.The issues are, therefore, whether the Respondentdischarged Howard for cause or for discriminatory rea-sons; whether it engaged in other conduct set forth in thecomplaint; and, if so, whether such conduct constitutesviolations of the Act.B. Interference, Restraint, and Coercion1. The Respondent's rulesTwo employee handbooks of the Respondent are inevidence as joint exhibits. The parties stipulated that thefirst was effective from about January 1975 until December20, 1976, when it was amended and the second one issued.The first one provides that:Solicitations: Collection and solicitation of funds forgifts or for any other reason will not be allowed onCompany time, or property without express Companyapproval. The distribution of unauthorized literature orthe posting or removal of notices, or signs, or [sic ] anydescription on or about the premises during work timewithout permission is prohibited.The revised edition provides that:Solicitations: Collection and solicitation of funds forgifts or for any other reason will not be allowed onCompany time, or property without express Companyapproval.Both handbooks provide that:2 The witnesses for both the General Counsel and the Respondent werevague about dates.Trespassing: Employees shall enter Company propertyonly when they are here on specific business or on dutyat assigned working hours. At other times, they mustobtain Company permission before entering the build-ing. Anyone attempting to enter without permissionwill be considered a trespasser and treated accordingly.2. Union organizationHoward was hired by the Respondent on or aboutAugust 27, 1973, as an inspector in the quality controldepartment. Kenneth Janssen, referred to herein asJanssen, was the quality control manager, and Don Janssenwas the quality control supervisor. The parties stipulatedthat both Janssens were supervisors within the meaning ofthe Act. Howard's immediate supervisor for approximatelya year after his hire was Powers. Howard's work, whichtook him to different departments of the plant, was tocheck parts for conformance to specifications. He rejectedparts he found not to conform, which occurred frequently.During the fall of 1974,2 Howard got in touch with anorganizer for International Brotherhood of ElectricalWorkers, herein referred to as IBEW, and requestedorganization of the Respondent's inspectors. Howardattended organizing meetings, talked to employees aboutIBEW, and obtained cards and signed up several inspec-tors. He testified that on one occasion during this period hewas in Janssen's office when Powers was there also, thatJanssen made an unfavorable comment to him, and thatPowers said, "The office has been upset with Bob sincethey heard he's been attending union meetings." Powerswas not called as a witness and Janssen did not contradictthis testimony. During the IBEW campaign, Howardhanded a card to Grundmayer, an employee, who declinedit.3 Shortly after that Grundmayer was promoted andbecame Howard's supervisor. Howard testified, withoutcontradiction, that he initiated conversations about IBEWwith Janssen and with Whitcomb, then the personneldirector, in their respective offices, "to get the company'spoint of view about ... the issue of the union." The IBEWcampaign fizzled out in late 1974 after 2 or 3 months oforganizing activity.In the summer of 1976, Howard heard there was anothercampaign in progress to organize the Respondent'semployees. When Howard learned it was the Union thatwas organizing, he discussed it with Pratt, a unionorganizer, was assured this campaign would continuelonger than 2 or 3 months, and volunteered his assistance.Howard attended a number of meetings held at a motel;got both membership and organizing committee cards todistribute; solicited employees in the plant cafeteria, theparking lot, and at employees' homes; and began wearing acommittee button, as did some other employees, in aboutSeptember. Pratt testified that he held employee organizingmeetings on June 10 and September 21. On October 4 hesent a telegram to Sachs, plant manager, about the in-plantorganizing committee, listing 39 names including Howard.He filed a charge on October 15, later withdrawn, allegingunlawful conduct by the Respondent with regard to3 Grundmayer was not called to testify.86 HY-GAIN ELECTRONICSHoward and Schwartz, who was also an active member ofthe organizing committee.43. Distribution of union literatureSchwartz, a former employee and member of the unionorganizing committee, testified that he handbilled inAugust with Pratt at the front entrance, outside companyproperty, about 20 feet from the highway and about 10 feetfrom the Respondent's fence; that the personnel managersaid this was on company property so they moved about 2feet toward the highway; that on October 5 he wasdistributing copies of the union telegram at the employeeentrance when Price and Robinson, supervisors, told himto take this material and get off company property; andthat he moved closer to the highway but, as it was dark andhe was almost hit by passing cars, Pratt told him to stop thedistribution. DeLunger, a former employee and member ofthe union organizing committee, had been distributing thetelegram with Schwartz but went in on his shift whileSchwartz was still distributing.Schwartz' was called by Robinson to General ForemanGarrison's office that day.5Schwartz testified credibly, andwithout contradiction, that Garrison said the supervisorfound him violating the company distribution rule inAugust and again that day, and asked Schwartz to sign areprimand; that he refused on the grounds he was not sureof the company policy nor that he did anything illegal; andthat, about a week later, Garrison called him to the officeagain, said the company would forget the reprimand, andtore it up. Schwartz and DeLunger both testified crediblythat they had seen political candidates distributing cam-paign materials at the employee entrance. This testimonywas unrefuted.Sometime in the fall of 1976, Howard distributed unionliterature on company premises near the employee en-trance. He testified that he saw both Janssens in a nearbyarea looking at him, that he never previously saw either ofthem in the area at that time of day, and that he never sawthem there together. At or about 3 o'clock Peterson, thesafety director,6told Howard there was a problem andSachs, the plant general manager, wanted to see Howard inthe office. Howard said he was not due to start work until3:30 and preferred to see Sachs then. Peterson agreed, andwaited nearby while Howard completed the distribution.Howard tried to reach one of the union organizers on thetelephone but was not able to do so. Peterson directedHoward to go to the personnel office. Sachs was not therebut both Janssens were. Howard testified that Janssen said,"he was going to tell me the ground rules of this campaignon handing out literature ...I could hand it out in thecafeteria during break times, but I wasn't to hand it out inthe parking lot, I wasn't to come to work early or to staylate after work, or I would be trespassing and might bearrested." Howard asked for these rules in writing so hecould refer to them but, he testified, Janssen replied thatthe rules were fair, there was no need of them in writing,and there should be no further problems. Howard testifiedthat Janssen then asked whether the Union said that4 The charge was sent to Sachs, who sent it to O'Gara, the plantpersonnel manager.I Neither Robinson nor Garrison was called to testify.Howard could distribute as he had been doing, or wasaware that he was doing so.Janssen testified that Peterson notified him, in Septem-ber or October, that Howard was passing out literature atthe door that was the only entrance and exit for plantemployees, and that was near the driveway used byemployees in their cars and also by trucks; that he went toobserve Howard doing so; and that he, with Don Janssenalso present, spoke to Howard about this in the personneloffice after Howard clocked in. Janssen testified that:I said, "Robert, we're not going to do anything to youfor passing out those literatures, however, we wouldappreciate it if you would discontinue the practice inthe future"; and I went into explaining that it was notonly against our solicitation policy, but it was also asafety hazard.... I said he would not receive areprimand.... He went on to say after I explained tohim what the rules were of handing out the literaturething, he said something to the effect, "But I have myrights" ...I replied, I realized he had his rights ...and he could exercise those rights during breaks, duringlunch hours in those areas provided for breaks andlunch.... He more or less acknowledged that hewould do that. .... He asked if he could have that inwriting, and I understood that to be our solicitationpolicy, and I said, "No, it is not necessary to put thatinto writing, it's already in writing in our employee'smanual." And as I recall, I told him not to come towork early and not to stay late because there again it isa security problem. When you have 500 people millingaround after work. I think that was about the extent ofour conversation.?Janssen admitted that there was a security guard whopatrols the employee entrance; that he did not know of anypedestrian or vehicle accidents at that location; thatHoward was the only one distributing literature and peoplewere "flowing around him on both sides"; that he askedHoward to refrain from distributing literature at theemployee entrance in the future; and that he never afterthat spoke to Howard about passing out union literature,and did not know whether Howard did so. Janssen testifiedthat he was not aware that policital candidates had beenallowed to distribute literature in the same location. DonJanssen, who did not take part in the conversation withHoward, testified similarly to Janssen as to what Janssensaid.4. The antiunion committeeAt the time some employees were wearing union buttons,other employees who had formed an antiunion committeewore badges, one imprinted with the name "Hy-Gain" andthe message "You've got a friend," the other imprinted thesame way with the added message "Like it or leave it." Theparties stipulated at the hearing that the Respondentpermitted the printing of the "Like it or Leave it" messageon company presses, and that the "Love Hy-Gain Commit-6 Peterson was not called to testify.? The Respondent's employees worked on three shifts.87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtee" was an independent employee committee. Damian, aformer pressroom employee, testified credibly, and withoutcontradiction, that he printed the "friend" badges andother committee materials in late September or earlyOctober on company printing presses, that no work couldbe done on these presses unless authorized by a supervisor,and that this work was so authorized.Sorenson, a tool clerk, called as a witness by theRespondent, testified that she was one of about sixmembers of the Love Hy-Gain Committee; that theemployee who thought of the "Love it or Leave it" sloganmade a sign and put it on her truck and badge, and theothers liked and adopted the slogan; that she passed outthe committee badges on breaktime in the lunchroom andhad a box of them on a toolcrib shelf where anyone couldreach through the window and take one; and thatsupervisors never handed them out to her knowledge.Concluding FindingsI find, based upon the entire record, that the Respondentpromulgated and enforced a rule forbidding solicitation"on Company time, or property" which was invalid on itsface.8Further unrefuted testimony shows, and I find, thatthe Respondent permitted the distribution of politicalcampaign materials at the employee entrance but criticizedHoward and other employees for distributing unionliterature at or near that entrance. The evidence also shows,and I find, that Janssen called Howard to the office todiscuss his distribution of union literature, that Janssenimposed restrictions on such distribution by Howard in thefuture, and that this restriction was not pursuant to a validrule nor required as a safety measure, but was designed todiscourage union membership and activities. I find,however, that Janssen's interrogation of Howard aboutunion distribution instructions was not coercive and I will,therefore, recommend dismissal of this allegation of thecomplaint. Accordingly, I find that the Respondentpromulgated an unlawful solicitation-distribution rule andenforced it disparately as to distribution of union litera-ture.9In addition, I find that the Respondent, whilediscouraging union activities, gave assistance to an anti-union employee committee by authorizing the printingof committee materials on company presses.'mAccordingly, I conclude, and find, that the Respondentpromulgated and disparately enforced an unlawful solicita-tion-distribution rule, imposed unlawful restrictions ondistribution of union literature, and unlawfully assisted anantiunion employee committee, and that the Respondent,by the foregoing conduct, has interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and thereby engaged inunfair labor practices in violation of Section 8(a)(I) of theAct.I The Ohio Masonic Home, 205 NLiRB 357 (1973); Riverside Indu.stries,Inc., 208 NLRB 311. 320 (1974); Florida Steel Corporation, 215 NLRB 97(1974). 223 NLRB 174 (1976); C & E Stores, Inc.. C& E Supervalue Division,221 NLRB 1321, 1325 (1976); The Presbyterian Medical Center, 227 NL RB904 (1977).9 Eastex, Inc v. N.L.R.B., 550 F.2d 198 ((C.A. 5, 1977); Innkeepers ofC. The Discharge of Howard1. Howard's performance reviewsHoward was hired on or about August 27, 1973. Duringthe first year of his employment, his work was reviewedevery 3 months by Powers, his immediate supervisor, whoshowed Howard the reviews and discussed them. The firstthree were, as Howard testified, "quite favorable." Ho-ward, who began working at or about $2.40 an hour, got a10-cent increase at each of these reviews. At the third,Powers said Howard was thereafter eligible for meritincrease reviews. When Howard was reviewed by Powersin August 1974, the anniversary month of his hire, Howardreceived a promotion from C to B class inspector and a 15-cent raise, and Powers commented on the written reviewthat Howard was "doing good job in seven areas he iscovering. Progress in printed circuit and welding area verygood."Thereafter Howard took a leading role in the IBEWcampaign, and later an active role in the campaign toorganize the Union. His participation in both campaignswas known to management as well as to Grundmayer, whoreplaced Powers as Howard's supervisor. After that changein supervisors in or about January 1975, Howard receivedfrom Grundmayer and Janssen a series of unfavorablereviews and reprimands. The Respondent prepared a workrecord file pertaining to Howard which was placed inevidence as a joint exhibit. It contains copies of reviewsand reprimands. The Respondent admitted that one of thefavorable reviews was missing from this file as it had beenunable to locate a copy.Howard received a verbal reprimand in January 1975.He was called to Janssen's office and was told there werefive areas of complaint covered in the reprimand whichwould go into his file. He signed the document andrequested a copy, which he testified he took home to reviewand to try to improve on the points listed. The first pointreferred to lack of tact in rejecting production materials,and to complaints about this made to Janssen. Howard,who had since his hire been rejecting materials many timesa day for failure to meet specifications, maintained therehad been no previous reference to his lack of tact in doingso, and denied that he had known of the complaints.Howard, during 1975, received a poor review in Febru-ary, a review in April stating that he had improved but wasnot being given a good review, a verbal reprimand onSeptember 8 for absenteeism for 32 hours missed sinceJanuary 27, a written reprimand on October 13 forcarelessness of inspection and poor work habits, a poorreview on October 27, a 3-day suspension for poor workrecord on October 31, and a review on December 22stating there was slight improvement but he was given apoor review, and, during 1976, a poor review on June 2 anda written reprimand for violation of company policy onOctober 26. His pay increases were deferred or reduced atOhio, Inc., d/b/a Ramada Inn of Fremontr, 221 NLRB 331 (1975): C & EStores, supra; Head Ski Division, AMF, Inc., 222 NLRB 161 (1976);Mangurian's, Inc., 227 NLRB 113 (1976):; Chrysler Corporation, Eight MileRoad Stamping Plant, 227 NLRB 1256 (1977).m Graham Ford, Inc., 218 N LRB 980 (1975).88 HY-GAIN ELECTRONICStimes as a result of these reviews. Howard denied theassertions that he was doing poor work. The reprimand forviolation of company policy referred to reading noncompa-ny literature at his work station. Howard testified that hereceived this about 3 weeks after handing out unionliterature at the employee entrance, and that he thoughtwhat he was reading was company literature as it wascritical of unions.2. The layoffsAlthough the General Counsel does not allege that theNovember layoff was motivated by other than economicconsiderations, the Respondent prepared for the hearingherein, and introduced into evidence, many voluminouscomputer printouts and other records pertaining to theeconomic necessity for the November layoff and themethods of implementing the reductions in personnel. TheRespondent's records include financial reports, inventoryreports, production and planning reports, finish goodsstock status reports, notes and memoranda of MaterialManager Neberman, employee attendance records, factorypersonnel requirement reports, seniority rosters, and lists ofthose hired, laid off, retained, or recalled in August andNovember. The testimony of some of the Respondent'switnesses was based on these records. The Respondentmanufactures about 300 products, with CB radio antennasconstituting about 50 percent of its business. Although itlaid off a number of employees in August, it found afurther reduction necessary a few months later because of aruling by a Government agency in the summer of 1976permitting the change on January 1, 1977, from 23-band to40-band CB sets, as a result of which consumers in theinterim ceased buying CB radios.Sachs, the plant manager, testified that productionplanning meetings are held twice monthly; that at such ameeting held on a Wednesday in late October it wasdecided that many products were overstocked and thereshould be another layoff; and that, at a regular Mondaystaff meeting in early November, he discussed with thedepartment managers the economic situation and thenecessity for another substantial layoff. Sachs also testifiedthat he thought the prior layoff was in August but he wasnot sure of the date; that he did not know if he told themanagers how to make the selections for that layoff,thought he did, but was not positive; and that he did notrecall the number affected by that layoff but it was lessextensive than the one in November. As to the Novemberlayoff, Sachs testified that he told the department managersto "Get rid of the slobs first" and, when asked what thatmeant, explained that it was those with the worst work andattendance records, then to select on the basis of seniority,and to start immediately to make the selections. Sachs, whowas not sure of the criteria for determining who had poorwork or absenteeism records, of the number laid off orwhen during the first 2 weeks of November, or of thenumber discharged except that most were layoffs, testifiedthat these facts were not shown on the company exhibits.Sachs also testified that he left the determination of thenumbers to be laid off to the managers; that this wasdifficult to determine in some of the large departments buteasy as to the inspectors, who are employed in a particularratio to manufacturing personnel; and that he did notknow if anyone other than Howard was laid off orterminated on November 2, the day after he issued thelayoff directive, or if any other inspector was terminated.Sachs testified that those laid off were told it was for lack ofwork and they would be rehired if business picked up, thatquite a few who were laid off have come back, and that hethought virtually everyone on the layoff list had been askedto do so.Each department manager who was at the Monday staffmeeting with Sachs promptly held a meeting with thesupervisors in his department and discussed the staffreductions. Each supervisor keeps a personnel jacket on theemployees he supervises in addition to the files kept in thepersonnel office.Neberman, the materials manager, who controls invento-ries and production, testified that he was at the lateOctober planning meeting and the staff meeting onMonday, November 1, that Sachs told the managers at theNovember I meeting that the slobs with poor work orattendance records were to go first, and that Sachsdiscussed numbers only as to the production people.Neberman also testified that he held a staff meeting thatafternoon with the supervisors in his operations and toldthem of the layoff; that he directed them to screenemployees by poor work and absenteeism, and then byseniority, and he would review their lists; that nodistinction was made, regarding number of absences, as tothe reason for the absence; and that, of the approximately80 employees in the materials department on November 1,about 20 were laid off early in November. He testifiedfurther that the documents relating to his operationsshowed the first one laid off was DeLunger on November19, that no dates were shown for five others laid off prior tothat date, and that he could name two of the five but notthe others. Finally, he testified that he did not instruct hissupervisors as to the factors for determining whether todischarge or lay off, as he considered all those selected tobe "permanent type layoff terminations" not to be recalled.Vibral, who described his position as the "productionmanager" with "the overall responsibility of the manufac-turing department ...as well as quality throughout themanufacturing area," had about 380 employees in hisdepartment in the summer of 1976. He testified that heattended the planning meeting in late October at which thedecision was reached that "The indicators were that wewould probably be faced with a layoff.... Due to theoverstock situation"; he also attended the Monday staffmeeting on November 1; the same people were present plusthe quality control and personnel departments; it wasdecided there would be a cutback in production personnelof about 140; and he was told to eliminate the slobs firstand, other than poor performance, was given no criteria tofollow, but would consider seniority after poor perfor-mance.Vibral met immediately after that with his 17 supervisorsand told them to give him a list of slobs within 2 days. Theygave him a list of about 40 whose files showed disciplinaryactions or attendance problems. He testified that hereviewed these files with supervisory and personnel peopleand they decided about 35 had corrected their problems;89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat 6 came under closer scrutiny "but the final evaluationamong the group of us was that there was not enoughdifference to effect termination at that point in time....that they were not so different from other people in thatdepartment"; that no one in manufacturing was terminat-ed; that 168 out of 345 were selected for layoff based onseniority; that third-shift people were laid off on November5, and others on "about the 10th or 12th"; and that statusreports were not prepared as to any of these layoffs.O'Gara, personnel manager, testified that a change inemployee status is recorded on a status voucher by thesupervisor, with copies for payroll, personnel, and thesupervisor, but not the employee; that it is prepared in thecase of layoff or permanent layoff; and that permanentlayoff is the same as discharge. One of the Respondent'sexhibits lists a great many names as laid off on November5. O'Gara testified that most of these employees were onthe third shift as the entire shift was laid off on that date,that a few may have been listed on that date throughclerical error, that the date may indicate when thepersonnel office recorded it whereas the layoffs in questionwere possibly made earlier, and that vouchers were notprepared when large groups such as this were involved.O'Gara testified that among the documents prepared forthe hearing were lists as to the effect of the layoffs on the 39employees named in the Union's telegram to the Respon-dent and on the 6 employees named as discriminatees inthe November charge but not in the amended charge filedin December; that it showed, as to those named in thecharge, 3 were laid off, I was terminated for cause, and 2resigned, and, as to those named in the telegram, severalwere still employed, some did not respond to recall fromlayoff so were terminated, some who were not laid offresigned, some were still on layoff status since the Augustor November reductions, some were recalled but dismissedfor cause after the layoffs, and one was on permanentlayoff which is the same as termination. O'Gara alsotestified that the list showed that Howard was dismissed forpoor performance. The parties stipulated that in Septemberthere were 522 employees in manufacturing, 80 in thematerials department, and 47 in quality control. O'Garatestified that there were 47 in quality control before andafter the first layoff as none were laid off in August, thatthe number was reduced to 34 before the November layoffdue to "Normal attrition, or transfers or whatever. I don'thave that ..."; and that 8 were laid off, 2 weretransferred, and Howard was terminated in November.O'Gara testified that a number of those laid off wererecalled, that permanent layoff is the same as discharge,and that none of those permanently laid off were to berecalled.Janssen, quality control manager, testified that heattended the November 1 staff meeting; those at themeeting discussed a reduction of about 140 in productionmanufacturing; and, while materials and quality controloperations are not part of production, they are affected byproduction flow. He also testified that the rule of thumb inthe industry as to the ratio of quality control inspectors toproduction personnel can be based "upon about anywhereDon Janssen was not questioned when he testified about thisdiscussion or Howard's termination.from ten to one, twenty to one," that the ratio at theRespondent's plant is "approximately ten to one," and thatthis ratio varies depending upon the degree to whichquality is to be controlled. Janssen testified that Sachsdirected the department managers at the staff meeting toeffect an "immediate reduction in force. .... get rid of theslobs immediately," and then, if the numbers necessarywere not reached, to proceed by seniority; and that Sachsdefined slobs as, "Those people that would have a historyof reprimands on file, repeated violations of companypolicy, high incidents of violation of tardiness and thingslike that."3. Selection of Howard for dischargeO'Gara testified that the first department he met withconcerning the layoffs in November was quality control,and that the earliest layoffs were in quality controlalthough he did not have the specific dates. O'Gara alsotestified that employees were laid off on the same date theywere notified, that that was the effective date of the layoff,and that the earliest date for layoff or permanent layoffwas November 5. Howard was terminated on November 2.O'Gara testified that Howard was discharged for poorperformance and that he had the poorest record by far in'the quality control department, which is made up ofinspectors and supervisors. He also testified that hethought there was one other than Howard terminatedrather than laid off in November, and that it wasDeLunger. Shown Respondent's exhibit listing DeLungeras permanently laid off, O'Gara testified that he could notrecall anyone terminated for poor performance as Howardwas and he would have to look at records that were not atthe hearing to determine this. Shown another Respondent'sexhibit listing DeLunger as laid off, he testified that thatwas probably a typing error because, as Nebermanpreviously testified, all the people in Neberman's depart-ment were permanently laid off. Shown other Respondentexhibits, O'Gara testified that there were seven termina-tions in November, from November 3 to 11, for variousreasons that were not related to the layoff.Janssen testified that immediately after the staff meetinghe reviewed the employee files with Don Janssen," whomaintained these department files, and found Howard wasthe one whose poor performance stood out from all the restof the inspectors. He also testified that Howard was theonly one in the department who had a series of reprimands.Asked what this meant, he explained that, "It is our policythat on violation of company policy the employee is given agraduated reprimand. The first one will normally be verbalreprimand that is signed. The only thing that you sign forthat you acknowledge about the verbal reprimand. Thenext violation will be a written reprimand. The thirdviolation will result in a three day suspension of pay, and asuspension of work without pay, and further violations willbe termination."Janssen testified that Howard's performance reviews, allof which he reviewed, were repeatedly poor. Janssenhimself wrote on a Howard review in February 1975 that90 HY-GAIN ELECTRONICS"Bob does have excellent attendance record, never tardy,"but added, "However, Bob does have extreme poor rapportwith all areas of manufacturing lead and supervisorypersonnel. Has been cautioned several times but conditionseems to continue to exist. He gets over involved in productproblems during inspection which actually slows downinspection rate per hour. Not objective enough in reportingdefects on MRR's and this has been continual complaintby engineering personnel. Above problems will be pointedout to Bob at this review. Recommend no increase at thistime and request another review in 3 months to check onimprovement at that time." This review lists Howard'spresent job as an Inspector B, Grade 3, since 8-20-74, anddate hired as 8-27-73.A review dated April 28, 1975, notes that Howard'sattendance was excellent over the long run, comments that"Overall Bob has been improving particularly in hisattitude and cooperation with fellow employees," butsuggests, "However, Bob should seek to improve himselffurther" in particular aspects of his work. This review listsHoward's present job as Inspector B, Grade 3, since 8-27-73, and date hired as 8-19-74.The reviews contain recommendations as to wageincreases. Janssen testified that in a review of May 19,1976, Howard was recommended for a 2-percent increase,which was "slightly below average because of poorperformances listed on the form."Janssen also testified that, while he wrote on a review ofHoward in early February 1975 that "Bob does haveexcellent attendance record, never tardy, ..." and areview in late April 1975 stated "Attendance is Excellentover long run," Howard nevertheless on August 8, 1975,was given a reprimand for attendance because Howard"obviously missed some hours" but he did not know howmany; and that a notice of verbal reprimand for absentee-ism signed by Grundmayer on September 8, 1975, statesthat Howard "missed 32 hours since 1/27/75." The earlierhandbook provides that employees with 100 or more hoursof time off "will be terminated for excessive absenteeism."The revised handbook provides that, "As a guideline thecompany will use an average of one day per month as abasis for disciplinary action or termination due to excessiveabsenteeism." Both handbooks provide that absence "forthree consecutive days without notifying the Company willbe considered as a voluntary quit." Neither handbook saysanything about a reprimand after 32 hours of absence in 8months.Janssen explained, as to reprimands for absenteeism, that"you take it in graduated steps.... They may receive anotice after 50 hours, and get on up toward 100 hours, youwould receive another notice"; that absences preceding a12-month period are not accrued so an employee with anumber of absences may in the 13th month have thenumber greatly reduced; that an employee may be listedfor disciplinary action for absences of "anywhere from 25to 100 hours," or "after about 25 hours, 50 hours, 80hours"; that Howard had reached the first step at 32 hoursas he "could get reprimanded at 25 hours, just frommemory now, something like 50 hours, 80 hours," and a12 One other employee, designated as a "permanent lay-off 11/5/76,"had this same item listed. Another "permanent lay-off' is marked "rehire"and one is listed as having been rehired.man who is reprimanded may get credits reducing thenumber; that these standards are used by the supervisorsplantwide and were written down somewhere; and that"We terminate them when they reach 100 hours, that'spolicy." Janssen also testified that the supervisor's recordof absences shows the reasons therefor, that medical leavesof absence are not counted, that an employee disciplinedfor absenteeism could get a very good rating if there wereextenuating circumstances as in the case of one employeewho had a terminally ill mother, but that that was anisolated instance and absences generally are countedwhatever the reason.Respondent's exhibit showing the reduction in qualitycontrol personnel notes there were seven layoffs, onedischarge, two transfers, and "[an asterisk] designates lay-off for discharge." There is an asterisk at Howard's name.It also shows Howard with 10.5 absences, fewer than allbut one other employee. It lists as to Howard, in a columnheaded disciplinary actions:10/20/76 Reaading literature at workstation during working hra. 12/10/13/75 careless performance10/31/75 Poor inspection procedure.3-day suspension9/8/75 attendance1/9/75 warning mneo of general performanceIt also lists under performance review and other:5/19/7612/22/7510/27/754/25/752.0:2.12reviewdeferred5.02-poor performance-- poor performance-Discharge-poor performnece-improving good attendanceJanssen testified that, after the personnel reduction inNovember, about 23 or 24 were left in quality controlinspection. He also testified that he considered a layofftemporary and subject to recall, but a permanent layoffwas the same as a discharge and meant no intention torecall. Janssen admitted, however, that one employee listedas a permanent layoff was reemployed a month later, andexplained that it was because an inspector was needed on anew program and, in reviewing the records of thosepermanently laid off, that employee's "job knowledge andbackground related to what we were looking for." Hetestified that Howard's position had not been filled andthere were no plans to fill it, but that one positionterminated in November has been filled. He did notindicate what the difference was in Howard's position andthe one that was filled.Janssen testified that, if it were not for the directive toreduce personnel in November, Howard "would not havebeen terminated at that time, probably not"; that, when hereviewed the records, "It came to light that he did have avery bad work record, that, in fact, I was late in carryingout termination." Janssen admitted that he knew at thetime of the termination that Howard was involved in the91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion campaign. As set forth above, Powers had comment-ed in Janssen's office, at the time of the IBEW campaign,that, "The office had been upset with Bob since they heardhe's been attending union meetings," and Janssen hadunlawfully criticized Howard for distributing union litera-ture and curtailed his engaging in such distribution in thefuture. The Union filed a charge on October 15, laterwithdrawn, alleging this conduct of Janssen vis-a-visHoward to be violative of the Act. Howard was terminatedon November 2. About an hour after he began work onthat date, he was called to Janssen's office, where DonJanssen gave him a note headed "For the Record," datedNovember 2, signed by Janssen, stating that Howard "wasterminated this date after a review of his work history. Arecap of his work history is attached." He was also giventhis one-page recap, listing reviews and reprimands, andshowing his hourly rate increases from $2.40 to $3.88. DonJanssen told Howard that many employees were to be laidoff. Howard then asked when he might be called back, butDon Janssen said he was terminated, not laid off, andwould not be recalled. Howard was the senior inspector onthe second shift and the only one discharged.Concluding FindingsI found Howard a straightforward and believablewitness. The testimony of the Respondent's witnesses, onthe other hand, as well as many of the documents preparedby the Respondent for the hearing herein, containsnumerous gaps, contradictions, and inconsistencies. Nei-ther Powers nor Grundmayer was called to testify and DonJanssen, the quality control supervisor, was not questionedabout Howard's selection for termination. I found Janssen,quality control manager, a vague and unconvincingwitness, and his testimony contains many evasions andimprobabilities. I therefore credit Howard's testimonywhere it is in conflict with that presented by the Respon-dent's witnesses.The record shows that Howard worked for over a yearunder the supervision of Powers and during that timereceived favorable reviews, raises, and a promotion and areview after his work of a year found he was "doing goodjob in seven areas he is covering. Progress in printed circuitand welding area very good." After Powers was replacedby Grundmayer, however, who knew, as did Janssen, ofHoward's attempts to organize the employees, Howardreceived from Grundmayer and' Janssen a series ofunfavorable reviews and reprimands, including some thatwere apparently not based on company rules, policies, orstandard procedures, and one for absenteeism of 32 hoursin 8 months although his overall attendance record wasadmittedly excellent.'3I find, on the record as a whole, thatGrundmayer and Janssen prepared these reviews andreprimands in an attempt to show that Howard's work andattitude had deteriorated after a year of good work 14 andto establish an "ostensibly legitimate basis" 15 for gettingrid of Howard, because of Howard's repeated attempts toorganize a union.1:1 Gerald F Hinkle d/b/a Akron Noveltv Manufacturing Company, 224NLRB 998 (1976): Curtin Matlheson Scientifir. Inc., 228 NLRB 996 (1977).14 See Ajax Magnethermic Corporation. 227 NLRB 477 (1976).No quality control employees were laid off in August.The charge alleging unlawful action with regard to Howardwas filed in October. The department managers weredirected at the staff meeting on November I to effect afurther reduction in personnel. The earliest layoffs, limitedfor the most part to the third shift, took place on November5, and other layoffs thereafter. Howard, however, wasterminated by Janssen on November 2. The Respondent'switnesses stated that quality control personnel wereemployed, and would be laid off, in some ratio, variouslydefined, to manufacturing personnel. Howard was termi-nated before any manufacturing personnel were laid off.Some employees were transferred to other jobs at the timeof the layoffs. The Respondent decided not to dischargeany of the 40 production employees, selected by supervi-sors because of records showing disciplinary actions orabsenteeism, on the ground that most had corrected theirproblems and the others did not appear to be "so differentfrom other people in that department."There is no evidence that any consideration was given totransferring Howard.'6There is likewise no indication thatJanssen, after examining Howard's record, gave anyconsideration to the fact that Howard had been employedover 3 years and received favorable reviews for over a year,to the comments about improvement in his unfavorablereviews, to his admittedly excellent attendance record, orto the nature of some of the criticisms of Howard such asthe one for absences of 32 hours in 8 months. Instead ofconsidering such factors in Howard's favor, as was done inregard to other employees, Janssen precipitately terminat-ed Howard, a senior inspector, about an hour after hebegan work on a Tuesday, the day after Sachs had directeda reduction in force. I do not credit Janssen's testimonythat he suddenly discovered, on reviewing Howard's file,that Howard's work performance, very good for over ayear, had deteriorated to the point that Janssen wascompelled to terminate Howard, a senior inspector,summarily, and not in accord with the Respondent's usualpolicies or practices.The Respondent asserts repeatedly in its brief that"Howard was discharged incident to an economicallyjustified reduction in force." Howard, however, althoughthe senior inspector on the second shift, was the only oneterminated, and the only plant employee terminated at thistime. Many of those laid off were later recalled, includingsome who were laid off permanently, which the Respon-dent's witnesses maintained was the same as discharge.Howard, however, as a terminated employee, was ineligiblefor recall. Howard's discharge followed shortly afterJanssen, as found above, had discriminatorily criticizedhim for distributing union literature at the employeeentrance and curtailed his future distribution activities, andafter a charge was filed with the Board alleging thisconduct of Janssen to be violative of the Act.I am convinced from the evidence in its entirety and findthat Howard was discharged because of his active role insuccessive organizational campaigns by the IBEW and theUnion and because of the charge pertaining to Howard15 Calcite Corporation, 228 NLRB 1048 (1977).16 See Federal Yeast Corporation, 226 NLRB 1046 (1976).92 HY-GAIN ELECTRONICSfiled with the Board, and that the Respondent's assertionsthat the discharge was incident to the November reductionin force or was based upon the Grundmayer-Janssenreviews and reprimands are pretextual. In conclusion,therefore, I find that the Respondent discharged Howardbecause of his union activities and because he filed acharge with the Board, in order to discourage activities onbehalf of the Union, and thereby discriminated against itsemployees in regard to their hire or tenure of employmentin violation of Section 8(aX 1), (3), and (4) of the Act. 7TheRespondent's motions to dismiss the complaint, made atthe hearing and in its brief, are accordingly hereby denied.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(l),(3), and (4) of the Act, I find that it is necessary that theRespondent be ordered to cease and desist from the unfairlabor practices found and from in any other mannerinfringing upon its employees' Section 7 rights,'8and totake certain affirmative action designed to effectuate thepolicies of the Act.As I have found that the Respondent discharged Howardon November 2, 1976, and thereafter failed and refused toreinstate him, because of his union activities and becausehe filed a charge with the Board, in order to discourageactivities on behalf of the Union, in violation of Section8(a)(l), (3), and (4) of the Act, the Respondent will beordered to offer Howard immediate and full reinstatementto his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and to makeHoward whole for any loss of pay he may have suffered asa result of the discrimination against him, with backpaycomputed on a quarterly basis, plus interest at 6 percentper annum, as prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962).Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:" Eubank Tire Sales, Inc., 226 NLRB 1103 (1976): Hambre HombreEnterprises, Inc., d/ba Panchito's, 228 NLRB 136 (1977); Calcie Corpora-tion, supra; Head Division, AMF, Inc., 228 NLRB 1406(1977).Is N.L.R B v. Express Publishing Co.. 312 U.S. 426. 437 (1941); N L. R.B.v. En twistle Manufacturing Compan,. 120F. 2d 532, 536 (C.A. 4, 1941).19 In the event no exceptions are filed as provided by Sec. 102.46 of theCONCLUSIONS OF LAWI. The Respondent, Hy-Gain Electronics, is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Union, Allied Industrial Workers ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging Howard on November 2, 1976, andthereafter failing and refusing to reinstate him, because ofhis union activities and because he filed a charge with theBoard, in order to discourage activities on behalf of theUnion, the Respondent discriminated against employees inregard to their hire or tenure of employment, and hasthereby engaged in unfair labor practices within themeaning of Section 8(aX 1), (3), and (4) of the Act.4. By promulgating and disparately enforcing anunlawful solicitation-distribution rule, by imposing unlaw-ful restrictions on distribution of union literature, and byunlawfully assisting an antiunion employee committee, theRespondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, in violation of Section 8(a)(1) of theAct.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER '9The Respondent, Hy-Gain Electronics, Lincoln, Nebras-ka, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging, failing and refusing to reinstate, orotherwise discriminating against any employees in regardto their hire or tenure of employment, because of theirunion activities or because they have filed charges with theBoard, in order to discourage activities on behalf ofInternational Union, Allied Industrial Workers of Ameri-ca, AFL-CIO, or any other labor organization.(b) Promulgating or disparately enforcing an unlawfulsolicitation-distribution rules, imposing unlawful restric-tions on distribution of union literature, unlawfullyassisting an antiunion employee committee, or in any othermanner interfering with, restraining, or coercing employeesin the exercise of the rights guaranteed in Section 7 of theAct.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer to Howard immediate and full reinstatement tohis former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges.Rules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.93 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Make Howard whole for any loss of pay he may havesuffered as a result of the Respondent's discriminationagainst him, in the manner set forth in the section of thisDecision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of this recommended Order.(d) Post at its premises in Lincoln, Nebraska, copies ofthe attached notice marked "Appendix."20Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of Section 8(a)(1)of the Act other than specifically found herein.20 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National .abor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, fail and refuse to reinstate,or otherwise discriminate against any employees inregard to their hire or tenure of employment, becauseof their union activities or because they file chargeswith the Board, in order to discourage activities onbehalf of International Union, Allied Industrial Work-ers of America, AFL-CIO, or any other labor organiza-tion.WE WILL NOT promulgate or disparately enforce anunlawful solicitation-distribution rule, impose unlawfulrestrictions on distribution of union literature, unlaw-fully assist an antiunion employee committee, or in anyother manner interfere with, restrain, or coerce employ-ees in the exercise of the rights guaranteed in Section 7of the National Labor Relations Act, as amended.WE WILL offer Robert Howard immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and WE WILL make him whole for any loss of pay hemay have suffered as a result of the discriminationagainst him.HY-GAIN ELECTRONICS94